Case 8:20-cv-00692-PX Document 5 Filed 04/03/20 Page 1 of 3

5 IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

\\ are agen 4-32-Fiee

 

 

 

 

 

 

ANY oy 514 46.0404 + Qh : pie
C/ Or" C A “eau —_—_ eae
0
AAPLOM EMA LUEN WY, SW. APR 08 202
AT GPA
BAOTINOT COURT
CUMBERAND, MD 4509 ‘ “DETROTOFMAWLAND
(Full name, date of birth, identification #, address of petitioner) *
Plaintiff,
Case No.: PX-2.0-699.
one an if PCT AL men MD * ase“® (Leave blank. To be filled in by Court.)
RrZO - lepecre

 

De. Doc ays OnABATO, AseesaHeen Gemcuew
Dre. Lawaenre H, Ser PLO, DR OWSTUMIE YOMAS StsAymP

Hreuy Brsuan Mp, MARYLAND dSelEC co OK COREL.

 

CM 6 Rersrecwwiney Qtr MD ADL *
(Full name and address of respondent)
Defendant(s).
COMPLAINT

I. Previous Lawsuits

A. Have you filed other cases in state or federal court dealing with the same facts as in this
case or against the same defendants?

YES © no @
B. If you answered YES, describe that case(s) in the spaces below.
1. Parties to the other case(s):

Plaintiff:

 

Defendant(s):

 

2. Court (ifa federal court name the district; if a state court name the city or county):

 

Instructions&Form1983 (09/2019) Page 6 of 13
Case 8:20-cv-00692-PX Document 5 Filed 04/03/20 Page 2 of 3

3. Case No.:

 

4. Date filed:

 

5. Name of judge that handled the case:

 

6. Disposition (won, dismissed, still pending, on appeal):

 

 

7. Date of Disposition:

 

II. Administrative Proceedings

A. If you are a prisoner, did you file a grievance as required by the prison’s administrative
remedy procedures?

YES O No @&
1. If you answered YES:

a. What was the result?

 

 

b. Did you appeal?

 

YES O No @
2. If you answered NO to either of the questions above, explain why: BeAusé THE
IDEN ESTON SK CORRIRTION ANS CORZcoN HAVE ANMETPED To THER WRONG -
Dvint

III. Statement of Claim
(Briefly state the facts of your case. Include dates, times, and places. Describe what each
defendant did or how he/she is involved. If you are making a number of related claims,
number and explain each claim in a separate paragraph.)
Deccn Ine agsuad Surv 16% 2008 re Absut Aueusrgd™ 2ott T surpeecp save
Ay ADDER anl> wRevAeY TRACT TEC TION, Kham FLeWY Conprrtons AT Dopsey Gun
ConkecrmwaAc Cactesty. T was BACK any form tN rue plea Wir Severe
HlEcdINL, EvekuerarcNG Arn FeoM coors TN MY BLADDER OVet rh BE SN

PACKovER anPoJeEh To DRC. wy Hx NAY LD STE ey FFER BCANEC PROBLENS

Instructions&Form1 983 (09/2019) Page 7 of 13
Case 8:20-cv-00692-PX Document 5 Filed 04/03/20 Page 3 of 3

 

IV. Relief
(State briefly what you want the Court to do for you.)
£ Cc Cou O Award Mo ey, CANy TIVE (OMPEWS ATUL
GrHe Ul Sees Por Foe My DP b SUYFFEETNG EF ENeULED

 

for. weers, ALSp 10 APRUIWT LEGA Codmek As PeAENTER LS UN/ABLic

=) AFiaen Suter

SIGNED THIS 2.9% day ot A14ec!

,Od2QO_.
hare 8. Sasen

Signature of Plaintiff

Maee.8. CAésgal SK.

Printed Name

e000 MAarccen hype Sw
Address CUAMEEE CAS | Mf), DLS0/2.

 

Telephone Number

 

Email Address

Instructions&Form 1983 (09/2019) Page 8 of 13
